              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 JEREMY R. LONGE,

                      Plaintiff,
                                                  Case No. 18-CV-1128-JPS-JPS
 v.

 MILWAUKEE COUNTY, DAVID J.
 CLARKE, JR. RICHARD E.                                           ORDER
 SCHMIDT, BATINA TRAWECK,
 ASHLEY DOE, BARBARA
 WILLIAMS, RENE RICHARDSON,
 KRISTEN BABE, VIVALYNN
 ANDERSON, VICKI BROWN,
 SHAUNE TREVINO, DIANA
 MUELLER, JILL WALLERS, BARBRA
 WIGLEY, DR. BLANCO, and JOHN
 DOES 1–10,

                      Defendants.


       This action was filed on July 20, 2018. (Docket #1). Federal Rule of

Civil Procedure 4(m) provides:

              If a defendant is not served within 90 days after the
       complaint is filed, the court—on motion or on its own after
       notice to the plaintiff—must dismiss the action without
       prejudice against that defendant or order that service be made
       within a specified time. But if the plaintiff shows good cause
       for the failure, the court must extend the time for service for
       an appropriate period.

Fed. R. Civ. P. 4(m). Inexplicably, Plaintiff did not request that summons be

issued for the defendants until August 31, 2018. In any event, the ninety-

day period for service has passed without Plaintiff provided proof of

service on any of the defendants. The Court will therefore require that,
within ten (10) days of the entry of this Order, Plaintiff must provide

evidence of service as to each defendant or otherwise explain why good

cause exists to extend the Rule 4(m) deadline. Failure to do so will result in

dismissal of this action without prejudice and without further notice.1

       Accordingly,

       IT IS ORDERED that, within ten (10) days of the entry of this Order,

Plaintiff must provide evidence of service or otherwise explain why good

cause exists to extend the Federal Rule of Civil Procedure 4(m) deadline for

service as to each of the defendants.

       Dated at Milwaukee, Wisconsin, this 24th day of October, 2018.

                                      BY THE COURT:



                                      ____________________________________
                                      J. P. Stadtmueller
                                      U.S. District Judge




       1 The Court also notes that Plaintiff filed letters in August 2018 seeking to
strike certain allegations from his complaint. (Docket #3 and #4). This is not the
proper method for amending a pleading. The letters have been duly ignored by
the Court.


                                   Page 2 of 2
